Citation Nr: 1224208	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a higher or separate initial disability evaluation for a service-connected post traumatic degenerative joint disease of the right knee, status post arthrotomy (right knee disorder) under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011) at any time from July 3, 2003.

2.  Entitlement to an initial disability evaluation higher than 20 percent for a service-connected right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011) from December 23, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO granted service connection for a right knee disorder.  The Veteran contested the initial 10 percent disability evaluation assigned effective July 3, 2003.  Subsequently, in a June 2006 rating decision, the RO assigned an increased 20 percent disability evaluation for the service-connected right knee disorder effective December 23, 2005.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this matter continued before the Board.

In January 2007, the Veteran testified at a hearing before the undersigned via video teleconference, and a complete transcript of the hearing has been associated with the record.  In April 2007, the Board remanded this case for additional development of the evidence.  In an August 2009 decision, the Board denied the claims for higher initial evaluations for the right knee disorder, evaluated as 10 percent disabling from July 3, 2003, to December 22, 2005, and 20 percent disabling from December 23, 2005.  

The Veteran appealed the Board's August 2009 decision to the Court.  In an October 2011 Memorandum Decision, the Court affirmed in part and vacated in part the Board's August 2009 decision and remanded the vacated portions to the Board for further proceedings consistent with the decision.  

Specifically, in its Memorandum Decision, the Court affirmed the Board's August 2009 decision to not grant the Veteran higher and/or separate evaluations under Diagnostic Code 5260 and Diagnostic Codes 5257 for his right knee disorder, for the entire appeal period.  38 C.F.R. § 4.71a (2011).  The Court also affirmed the Board's August 2009 decision to not grant the Veteran a higher evaluation under Diagnostic Code 5261, for his right knee disorder, but only for the July 3, 2003, to the December 23, 2005, appeal period.  Id.  The Court's Memorandum Decision thereafter only vacated the Board's August 2009 decision to the extent that it failed to discuss the applicability of Diagnostic Code 5259 for the entire appeal period and to the extent that it failed to properly discuss certain evidence as it relates to a higher evaluation under Diagnostic Code 5261 but only for the post-December 23, 2005, appeal period. 

Given the specificity found in the Court's October 2011 Memorandum Decision, the Board has recharacterized the remaining issues on appeal as listed above so that the discussion in a future Board decision is limited to only the elements vacated and remanded by the Court.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Veteran asked the Board to obtain and associate with the claims file his records from the VA hospital in San Antonio prior to adjudication of his appeal.  While the Veteran waived initial RO consideration of the evidence in order to expedite the appeal, the Board has no access to these records.  Moreover, the Board notes that no treatment records from this facility appear in the claims file.  Therefore, the Board finds that a remand is required to obtain and associate with the record the Veteran's outstanding treatment from the South Texas Veterans Health Care System which will include his records from the VA hospital in San Antonio.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board also finds that while the appeal is in remand status, the claimant should be provided another VA examination to ascertain whether he meets the criteria for increased and/or separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and Diagnostic Code 5261.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  When examining the Veteran and when readjudicating the claim, the examiner and the RO/AMC should take into account his complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-July 2002 treatment records from the South Texas Veterans Health Care System including all of his records from the VA hospital in San Antonio.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA orthopedic examination to assess the current severity of his right knee disorder.  The claims file should be provided to the examiner in connection with the addendum.  All necessary diagnostic tests should be performed.  After a review of the record on appeal and an examination of the Veteran, the examiner is asked to (a) enumerate all symptoms and manifestations associated with the Veteran's right knee and comment on the severity of each symptom identified; (b) provide relevant range of motion measurements for the right knee; (c) comment upon whether functional loss due to pain and weakness causes additional disability beyond that reflected on range of motion measurements and discuss findings with respect to weakened movement, excess fatigability, and incoordination; and (d) comment upon the right knee disorder's impact, if any, upon employment and/or employability.  A rationale for all opinions and conclusions must be provided. 

3.  The RO/AMC should thereafter readjudicate the claim.  Such adjudication should be limited to the specific issues listed above as being the only remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

